U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM N-17f-2 Certificate of Accounting of Securities and Similar Investments in the Custody of Management Investment Companies Pursuant to Rule 17f-2 [17 CFR 270.17f-2] 1, Investment Company Act File Number: 811-04098 Date examination completed: May 4, 2015 2. State Identification Number: AL AK AZ AR CA CO CT DE DC FL GA HI ID IL IN IA KS KY LA ME MD MA MI MN MS MO MT NE NV NH NJ NM NY NC ND OH OK OR PA RI SC SD TN TX UT VT VA WA WV WI WY PUERTO RICO Other (specify): 3. Exact name of investment company as specified in registration statement: Vanguard Target Retirement 2010 Fund Vanguard Target Retirement 2015 Fund Vanguard Target Retirement 2020 Fund Vanguard Target Retirement 2025 Fund Vanguard Target Retirement 2030 Fund Vanguard Target Retirement 2035 Fund Vanguard Target Retirement 2040 Fund Vanguard Target Retirement 2045 Fund Vanguard Target Retirement 2050 Fund Vanguard Target Retirement 2055 Fund Vanguard Target Retirement 2060 Fund Vanguard Target Retirement Income Fund 4. Address of principal executive office: (number, street, city, state, zip code) 100 Vanguard Boulevard, Malvern, PA 19355 Report of Independent Registered Public Accounting Firm To the Board of Trustees of the Vanguard Funds: We have examined management's assertion, included in the accompanying Management Statement Regarding Compliance with Certain Provisions of the Investment Company Act of 1940, that the Vanguard Funds listed within Attachment A (the “Funds”) complied with the requirements of subsections (b) and (c) of Rule 17f-2 under the Investment Company Act of 1940 (“the Act”) as of May 4, 2015. Management is responsible for the Funds’ compliance with those requirements. Our responsibility is to express an opinion on management's assertion about the Funds’ compliance based on our examination. Our examination was conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States) and, accordingly, included examining, on a test basis, evidence about the Funds’ compliance with those requirements and performing such other procedures as we considered necessary in the circumstances. Included among our procedures were the following tests performed as of May 4, 2015, and with respect to agreement of security purchases and sales, for the period from October 1, 2014 through May 4, 2015: Confirmation of securities held by VAST, the Funds’ transfer agent, in book entry form without prior notice to management; Reconciliation of all such securities to the books and records of the Funds and VAST; and Agreement of 16 security purchases and 16 security sales between October 1, 2014 and May 4, 2015, f rom the books and records of the Funds to VAST. We believe that our examination provides a reasonable basis for our opinion. Our examination does not provide a legal determination on the Funds’ compliance with specified requirements. In our opinion, management's assertion that the Vanguard Funds listed within Attachment A complied with the requirements of subsections (b) and (c) of Rule 17f-2 of the Investment Company Act of 1940 as of May 4, 2015 with respect to securities reflected in the investment accounts of the Funds is fairly stated, in all material respects. This report is intended solely for the information and use of management and the Board of Trustees of the Vanguard Funds and the Securities and Exchange Commission and is not intended to be and should not be used by anyone other than these specified parties. /s/PricewaterhouseCoopers LLP July 17, 2015 PricewaterhouseCoopers LLP, Two Commerce Square, Suite 1700, 2001 Market Street, Philadelphia, PA 19103-7042 T: (267) 330 3000, F: (267) 330 3300, www.pwc.com/us Attachment A Vanguard Fund of Funds Period Vanguard Valley Forge Funds: Vanguard Managed Payout Fund 10/01/2014 – 5/4/2015 Vanguard Variable Insurance Funds: Conservative Allocation Portfolio 10/01/2014 – 5/4/2015 Moderate Allocation Portfolio 10/01/2014 – 5/4/2015 Total Stock Market Index Portfolio 10/01/2014 – 5/4/2015 Vanguard Trustees' Equity Fund: Vanguard Diversified Equity Fund 10/01/2014 – 5/4/2015 Vanguard STAR Funds: Vanguard LifeStrategy Conservative Growth Fund 10/01/2014 – 5/4/2015 Vanguard LifeStrategy Growth Fund 10/01/2014 – 5/4/2015 Vanguard LifeStrategy Income Fund 10/01/2014 – 5/4/2015 Vanguard LifeStrategy Moderate Growth Fund 10/01/2014 – 5/4/2015 Vanguard STAR Fund 10/01/2014 – 5/4/2015 Vanguard Chester Funds: Vanguard Target Retirement 2010 Fund 10/01/2014 – 5/4/2015 Vanguard Target Retirement 2015 Fund 10/01/2014 – 5/4/2015 Vanguard Target Retirement 2020 Fund 10/01/2014 – 5/4/2015 Vanguard Target Retirement 2025 Fund 10/01/2014 – 5/4/2015 Vanguard Target Retirement 2030 Fund 10/01/2014 – 5/4/2015 Vanguard Target Retirement 2035 Fund 10/01/2014 – 5/4/2015 Vanguard Target Retirement 2040 Fund 10/01/2014 – 5/4/2015 Vanguard Target Retirement 2045 Fund 10/01/2014 – 5/4/2015 Vanguard Target Retirement 2050 Fund 10/01/2014 – 5/4/2015 Vanguard Target Retirement 2055 Fund 10/01/2014 – 5/4/2015 Vanguard Target Retirement 2060 Fund 10/01/2014 – 5/4/2015 Vanguard Target Retirement Income Fund 10/01/2014 – 5/4/2015 Management Statement Regarding Compliance with Certain Provisions of the Investment Company Act of 1940 We, as members of management of the Vanguard Funds listed within Attachment A (the “Funds”), are responsible for complying with the requirements of subsections (b) and (c) of Rule 17f-2, Custody of Investments by Registered Management Investment Companies, of the Investment Company Act of 1940. We are also responsible for establishing and maintaining effective internal controls over compliance with those requirements. We have performed an evaluation of the Funds’ compliance with the requirements of subsection (b) and (c) of Rule 17f-2 as of May 4, 2015, and from October 1, 2014 through May 4, 2015. Based on this evaluation, we assert that the Funds were in compliance with the requirements of subsection (b) and (c) of Rule 17f-2 of the Investment Company Act of 1940 as of May 4, 2015, and from October 1, 2014 through May 4, 2015, with respect to securities reflected in the investment accounts of the Funds. The Vanguard Funds By: /s/ F. William McNabb III F. William McNabb III Chairman and Chief Executive Officer for each of the Funds Date: July 17, 2015 By: /s/ Thomas J. Higgins Thomas J. Higgins Chief Financial Officer for each of the Funds Date: July 17, 2015 Attachment A Vanguard Fund of Funds Period Vanguard Valley Forge Funds: Vanguard Managed Payout Fund 10/01/2014 – 5/4/2015 Vanguard Variable Insurance Funds: Conservative Allocation Portfolio 10/01/2014 – 5/4/2015 Moderate Allocation Portfolio 10/01/2014 – 5/4/2015 Total Stock Market Index Portfolio 10/01/2014 – 5/4/2015 Vanguard Trustees' Equity Fund: Vanguard Diversified Equity Fund 10/01/2014 – 5/4/2015 Vanguard STAR Funds: Vanguard LifeStrategy Conservative Growth Fund 10/01/2014 – 5/4/2015 Vanguard LifeStrategy Growth Fund 10/01/2014 – 5/4/2015 Vanguard LifeStrategy Income Fund 10/01/2014 – 5/4/2015 Vanguard LifeStrategy Moderate Growth Fund 10/01/2014 – 5/4/2015 Vanguard STAR Fund 10/01/2014 – 5/4/2015 Vanguard Chester Funds: Vanguard Target Retirement 2010 Fund 10/01/2014 – 5/4/2015 Vanguard Target Retirement 2015 Fund 10/01/2014 – 5/4/2015 Vanguard Target Retirement 2020 Fund 10/01/2014 – 5/4/2015 Vanguard Target Retirement 2025 Fund 10/01/2014 – 5/4/2015 Vanguard Target Retirement 2030 Fund 10/01/2014 – 5/4/2015 Vanguard Target Retirement 2035 Fund 10/01/2014 – 5/4/2015 Vanguard Target Retirement 2040 Fund 10/01/2014 – 5/4/2015 Vanguard Target Retirement 2045 Fund 10/01/2014 – 5/4/2015 Vanguard Target Retirement 2050 Fund 10/01/2014 – 5/4/2015 Vanguard Target Retirement 2055 Fund 10/01/2014 – 5/4/2015 Vanguard Target Retirement 2060 Fund 10/01/2014 – 5/4/2015 Vanguard Target Retirement Income Fund 10/01/2014 – 5/4/2015
